Citation Nr: 0120133	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  01-04 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from January 1956 to 
February 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  


REMAND

The record reflects that the veteran initially filed a claim 
for service connection for tinnitus in April 1999.  It is 
contended that he has had tinnitus in the left ear since 
perforating the tympanic membrane during service.  He also 
asserts he experienced "deafening" noise exposure from the 
flying overhead of B-52 bombers at his residence at Clark Air 
Force Base, which also resulted in tinnitus.  Another reason 
that he has tinnitus, he asserts, is because of his inservice 
military specialty, which required the continued use of 
earphones.  It is noted that the service records reflect that 
his military specialty was as a communications specialist.  

A review of the service medical records (SMRs) discloses that 
the veteran underwent numerous periodic examinations during 
his long military career.  Upon reenlistment examination in 
January 1967, it was noted that he gave a history of 
experiencing ear, nose, or throat trouble.  The examiner 
noted that the veteran had ruptured his "OD" tympanic 
membrane (TM) two years earlier.  The Board notes that the 
abbreviation "OD"  is commonly known to represent the right 
eye.  It is assumed that the physician's intent was to refer 
to the right ear.  The ear was described as well healed.  
Hearing loss or tinnitus was diagnosed after audiometric 
evaluation, but it is noted that, on subsequent examinations 
during the veteran's military service, to include at service 
separation, he gave a history of experiencing ear trouble, 
although tinnitus was never reported.  

It is also noted that postservice records include a VA 
audiometric examination in April 1981.  At that time, the 
veteran reported that he had served as a radioman during 
service.  He told the examiner that he had suffered a 
perforated eardrum in the right ear as a result of a swimming 
incident during service.  He said he was treated, and the 
condition remained asymptomatic.  The veteran added that, for 
the last 2-3 months, he had experienced a popping and burning 
sensation in the right ear while yawning.  He had no 
complaints in regard to hearing impairment.  

The examiner reported that audiological testing showed the 
veteran's hearing acuity to be within normal limits.  He 
recommended that the veteran be seen by an ear, nose, and 
throat specialist in order to determine whether he could 
benefit from medical intervention for the right ear.  

Additional ear complaints did not appear in the medical 
evidence for many years, but, as noted, above, the veteran 
filed a claim for service connection for tinnitus in 1999.  
As a result, a VA audiometric examination was conducted in 
April 2001.  The examiner noted that the veteran gave a 
medical history that included inservice exposure to excessive 
noise on the deck of a ship during gunnery exercises.  The 
veteran also added that he worked in communications for 20 
years, and he reported that one of his eardrums ruptured 
while in the military.  He had undergone a successful 
tympanoplasty in an attempt to repair the eardrum.  Now, 
however, the veteran reported periodic and bilateral tinnitus 
which occurred about 1-2 times per month and lasted from 
seconds to minutes.  He stated that the tinnitus had first 
occurred after the rupture of his eardrum during service.  He 
denied occupational noise exposure after service.  

An audiometric examination showed that the veteran's hearing 
was within normal limits, bilaterally.  Acoustic immittance 
measures revealed a Type Ad (hyper-compliant) tympanogram in 
the right ear.  All ipsilateral acoustic reflexes were absent 
in the right ear.  Acoustic immittance measures revealed a 
Type A tympanogram in the left ear.  All ipsilateral acoustic 
reflexes were present in the left ear.  The examiner noted 
that there were no records verifying that the appellant had 
tinnitus while he was in the military.  The physician opined 
that "[i]t is less likely than not that the patient's 
tinnitus was caused from excessive noise while the patient 
was in the military."  

VA has a duty to assist the appellant in developing facts 
pertinent to his claim.  38 C.F.R. § 3.159 (2000).  The Board 
finds that it is unclear as to whether the VA examiner's 
opinion in April 2001 was primarily based upon a history as 
related by the veteran, or upon a review of the claims file.  
It is noted that no clinical opinion was offered as to 
whether the inservice ruptured TM could have resulted in 
right ear tinnitus.  Additionally, consideration of the 
veteran's complaints in 1981 is not indicated.  The Board 
believes that the evidence related above does require further 
investigation by medical professionals, inasmuch as the Board 
is prohibited from substituting its own unsubstantiated 
judgment for professional medical opinions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the appellant 
to develop the facts pertinent to his claim.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

Additionally, as pointed out to the veteran in correspondence 
in January 2001, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This new statute redefines the obligations of VA 
with respect to the duty to assist, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also eliminated the concept of a well-grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA § 7(a), 114 Stat. 2100.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board deems the discussion of this case, above, in 
conjunction with the itemization of actions required on 
remand, below, as satisfactory notice to the veteran as to 
what would be needed to support a grant of service connection 
for tinnitus.

In view of the foregoing, to ensure that VA has met its duty 
to assist the appellant in developing facts pertinent to the 
claim, the case is REMANDED for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and approximate 
dates of treatment for all health care 
providers, VA or private, inpatient or 
outpatient, who may possess additional records 
of treatment pertinent to his claim that are 
not already of record.  After securing any 
necessary authorization from the veteran, the 
RO should attempt to obtain copies of those 
treatment records identified by the veteran.  

2.  The RO should arrange for the claims file 
to be returned to the examiner who conducted 
the April 2001 VA audiometric examination, if 
possible, for additional evidentiary 
development requested below.  The claims file, 
to include this Remand, must be made available 
to and reviewed by the medical examiner in 
conjunction with any record review and/or 
examination which is conducted.

a.  The medical examiner should be 
requested, after review of the claims file, 
to express an opinion as to whether it is at 
least as likely as not that the veteran's 
current diagnosed bilateral tinnitus is the 
result of inservice noise exposure, or 
whether it is at least as likely as not that 
tinnitus in the right ear is a consequence 
of his reported ruptured right eardrum 
during service.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale, and reference to 
pertinent evidence.

b.  If review by the previous examiner is 
not possible, another VA examination of the 
veteran by an appropriate medical examiner 
should be obtained, for the purpose of 
ascertaining the current nature, extent of 
severity, and etiology of the current 
bilateral tinnitus.  That examiner should, 
after review of the claims file and 
examination of the veteran, address the 
questions posed in paragraph a, above.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report and 
required medical opinions to ensure that they 
are responsive to and in complete compliance 
with the directives of this remand, and, if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. West, 
11 Vet. App. 268 (1998).

4.  The RO must also review the claims file to 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should be 
provided a supplemental statement of the case, 
to include notice of all relevant actions 
taken on the claim for benefits, including a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter the case should be returned to the Board for 
further appellate review.  By this REMAND, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is hereby notified that failure to 
report for a scheduled VA examination without good cause 
shown may adversely affect the outcome of his claim for 
service connection.  38 C.F.R. § 3.655 (2000).




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).



